[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#101)
The defendant seeks to strike count three of the complaint on the grounds that it does not allege the necessary elements to sustain its claim under the Connecticut Unfair Trade Practices Act (CUTPA). The motion to strike "admits all well pleaded allegations and all facts provable thereunder." Doyle v. A. P. Realty Corporation, 36 Conn. Sup. 126, 127, 414 A.2d 204
(Super.Ct. 1980), citing Blanchard v. Nichols, 135 Conn. 391,392, 64 A.2d 878 (1949).
Paragraph 12 of count three alleges that the defendant has "committed such unfair claim settlement practices with such frequency as to constitute a general business practice." The court agrees with the plaintiff that this language is broad enough to encompass a number of incidents of unfair practices. The court will therefore deny the defendant's motion to strike.
PELLEGRINO, J. CT Page 1976